Citation Nr: 1628820	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine, exclusive of periods of temporary total ratings based on surgical or other treatment necessitating convalescence.

2. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine, exclusive of periods of temporary total ratings based on surgical or other treatment necessitating convalescence.

3. Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, status post coronary artery bypass grafting.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1973 and from October 1974 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

In a June 2016 Brief, the Veteran, through his representative, indicated his disabilities had worsened since his most recent October 2010 and April 2011 VA examinations.  That is, the representative's statement taken as a whole assert not only that the examinations of record are "old," but also that the disabilities have worsened in severity since these examinations.  Given this, new VA examinations are needed to determine the current severity of the disabilities in question.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for his degenerative joint disease of the cervical and lumbar spine and coronary artery disease on appeal; this specifically includes VA treatment records from the Central Alabama Veterans Health Care System from January 2011 to the present and private treatment records from Flowers Hospital from July 2014 to the present, Dothan Specialty Clinic from May 2014 to the present, and the University of Alabama at Birmingham from July 2007 to the present.

2. After completing directive (1), the AOJ should arrange for a VA spine evaluation of the Veteran to ascertain the current nature and severity of his service-connected degenerative joint disease of the cervical and lumbar spine.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's spines disabilities, noting their frequency and severity.  The examiner should also address whether there is any additional functional loss during flare-ups.  Examination results should be clearly reported.

3. After completing directive (1), the AOJ should arrange for a VA heart evaluation of the Veteran to ascertain the current nature and severity of his service-connected coronary artery disease, status post coronary artery bypass grafting.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's coronary artery disease, noting their frequency and severity.  Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




